
	
		I
		111th CONGRESS
		1st Session
		H. R. 1656
		IN THE HOUSE OF REPRESENTATIVES
		
			March 19, 2009
			Mr. Rohrabacher (for
			 himself, Mr. Gohmert, and
			 Mr. Duncan) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To require TARP payments to be conditioned on the top 10
		  highest wage earners at a company having repaid any bonuses received during the
		  previous 5 fiscal years.
	
	
		1.Short titleThis Act may be cited as the
			 Assisted Institution Bonus Repayment Act of
			 2009.
		2.Bonus repayment
			 required for TARP assistanceSection 111 of the Emergency Economic
			 Stabilization Act of 2008 (12 U.S.C. 5221) is amended by adding at the end the
			 following new subsection:
			
				(e)Bonus repayment
				requirementEffective as of
				the date of the enactment of the Assisted Institution Bonus Repayment Act of
				2009, a financial institution shall, prior to receiving assistance under this
				title, certify to the Secretary that the 10 most highly paid executives or
				employees of the institution have repaid to the institution any bonuses (as
				such term is defined by the Secretary) received from the institution by such
				executives or employees during the previous 5 fiscal years.
				.
		
